UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7793


CHARLES GILLENWATER,

                Plaintiff - Appellant,

          v.

DR. ROBERT LUCKING,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03056-BO)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Gillenwater, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Gillenwater appeals the district court’s order

dismissing      as    frivolous      under       28    U.S.C.    §   1915       (2012)   his

complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                                  We have

reviewed   the       record    and   find    that      this     appeal     is   frivolous.

Accordingly,     we     deny    leave   to       proceed    in    forma     pauperis     and

dismiss the appeal for the reasons stated by the district court.

Gillenwater v. Lucking, No. 5:13-ct-03056-BO (E.D.N.C. Oct. 31,

2013).     We dispense with oral argument because the facts and

legal    contentions      are    adequately           presented      in   the    materials

before   this    court    and    argument         would    not    aid     the   decisional

process.



                                                                                 DISMISSED




                                             2